 



Exhibit 10.1
CREDIT AGREEMENT
 
CREDIT AGREEMENT
dated as of November 1, 2005
among
WINTRUST FINANCIAL CORPORATION,
as the Company
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT dated as of November 1, 2005 (this “Agreement”) is
entered into among WINTRUST FINANCIAL CORPORATION (the “Borrower”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and
LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), and
as Administrative Agent for the Lenders.
     The Borrower and LaSalle Bank National Association, as lender, entered into
that certain Second Amended and Restated Loan Agreement dated as of April 30,
2003, as amended by that certain First Amendment to Second Amended and Restated
Loan Agreement dated as of April 30, 2004, as amended by that certain Second
Amendment to Second Amended and Restated Loan Agreement dated as of May 1, 2005,
and as amended by that certain Third Amendment to Second Amended and Restated
Loan Agreement dated as of May 29, 2005 (collectively, the “Prior Loan
Agreement”)
     The Borrower desires to make certain modifications to the Prior Loan
Agreement and believes that it is in the best interests of the Borrower and the
Lenders to amend and restate the Prior Loan Agreement, into a unified document.
     The Borrower also desires to modify the structure of the present financing
arrangement and engage LaSalle as Administrative Agent relating to the loans
from the Lenders who are parties hereto. Certain capitalized terms not defined
in the Agreement have the meanings ascribed to them in Exhibit 3 attached hereto
and made a part hereof.
     In consideration of the mutual agreements herein contained, the parties
hereto agree as follows:
AGREEMENT:
     1. Commitment of Lenders.
     On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself along, agrees to make loans to the Borrower,
as follows:
     (a) Each Lender agrees to make a loan (each a “Term A Loan” and
collectively the “Term A Loans”) to the Borrower in the principal amount of the
amount set forth opposite their names on the signature page. The aggregate
amounts of the Term A Loans shall not exceed FIFTY MILLION DOLLARS
($50,000,000).

 



--------------------------------------------------------------------------------



 



     (b) Pursuant to the terms and provisions of the Third Amendment to the
Second Amended and Restated Loan Agreement, LaSalle, solely for its own account,
as a Lender, made a loan (“Term B Loan”) to the Borrower in the principal amount
of ONE MILLION DOLLARS ($1,000,000), evidenced by that certain Amended and
Restated Noted dated as of May 29, 2005. The terms and provisions of the Term B
Loan and the Amended and Restated Note are hereafter governed by the terms and
provisions of this Agreement.
     The Term A Notes and Term B Note are each secured by the Amended and
Restated Pledge Agreement dated the date hereof (as may be hereafter amended
from time to time)(the “Pledge Agreement”), in accordance with terms and subject
to the conditions set forth in this Agreement, the Notes and the Pledge
Agreement.
     2. Conditions of Borrowing.
     Notwithstanding any other provision of this Agreement, the Lenders shall
not be required to extend the Term A Loans or the Term B Loan (the Term A Loans
and the Term B Loan are sometimes hereafter collectively referred to as the
“Loans”);
          (a) if, since the date of this Agreement and up to the agreed upon
date of the Loans, there has occurred a material adverse change in the financial
condition or affairs of the Borrower or any Subsidiary;
          (b) if any Default (as such term is defined below) has occurred or any
event which, with the giving of notice or lapse of time, or both, would
constitute such a Default;
          (c) if any litigation or governmental proceeding has been instituted
or threatened against the Borrower, any Subsidiary or any of their respective
officers or shareholders which, in the reasonable business judgment of the
Lenders and Administrative Agent, could materially adversely affect the
financial condition or operations of the Borrower or such Subsidiary;
          (d) if all necessary or appropriate actions and proceedings shall not
have been taken in connection with, or relating to the transactions contemplated
hereby and all documents incident thereto shall not have been completed and
tendered for delivery, in form and substance satisfactory to Lenders and the
Administrative Agent;
          (e) if the Borrower shall not have tendered for delivery the Term A
Notes and Term B Note, the Pledge Agreement, together with all of the Pledged
Security (as such term is defined in the Pledge Agreement) all in form and
substance satisfactory to Administrative Agent;
          (f) if the Borrower shall not have tendered for delivery an Amended
and Restated Collateral Safekeeping Agreement (the “Safekeeping Agreement”);
          (g) if the Borrower shall not have tendered for delivery a legal
opinion, if requested, from the Borrower’s counsel in form and substance
satisfactory to Administrative Agent and Administrative Agent ‘s legal counsel;
or

 



--------------------------------------------------------------------------------



 



          (h) if Administrative Agent shall not have received, in form and
substance satisfactory to Administrative Agent, all certificates, affidavits,
schedules, resolutions, opinions, notes and other documents which are provided
for hereunder, or which it may reasonably request.
     3. Notes Evidencing Borrowing.
     The Term A Loans shall be evidenced by the form of note attached as
Exhibit 1, each of which shall be executed by the Borrower in the appropriate
principal amount to the applicable Lender and by the Term B Note attached hereto
as Exhibit 2, executed by Borrower in the principal amount of ONE MILLION
DOLLARS ($1,000,000) and made payable to LaSalle. The Term A Notes and the Term
B Note are sometimes hereafter collectively referred to as the “Notes”.
          (a) Interest on amounts outstanding under the Notes shall be payable
quarterly, in arrears, commencing on November 29, 2005, and continuing on each
February 28, May 29, August 29 . Interest shall be also payable at maturity, and
after maturity on demand.
          (b) A final payment of all outstanding amounts due under the Term A
Notes, including, but not limited to principal, interest and any amounts owing
under Subsection 10(m) of this Agreement, if not payable earlier, shall be due
and payable on June 1, 2006.
          (c) A final payment of all outstanding amounts due under the Term B
Note, including, but not limited to principal, interest and any amounts owing
under Subsection 10(m) of this Agreement, if not payable earlier, shall be due
and payable on June 1, 2015.
          (d) The amounts outstanding under the Term A Notes and the Term B Note
from time to time shall bear interest calculated on the actual number of days
elapsed on the basis of a 360 day year, at a rate equal, at the Borrower’s
option, to either (i) the London Inter-Bank offered Rate (“LIBOR”) plus 140
basis points, or (ii) the greater of (a) the Prime Rate, or (b) the Federal
Funds Rate plus 50 basis points. The rate so selected is hereafter referred to
as the “Interest Rate”.
     For purposes of this Agreement, the term Federal Funds Rate means, for any
day, a fluctuating interest rate equal for each day during such period to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent. The Administrative Agent’s determination of such rate
shall be binding and conclusive absent manifest error.
     For purposes of this Agreement, the term “Prime Rate” shall mean the
floating prime rate in effect from time to time as set by Administrative Agent,
and referred to by Administrative Agent as its Prime Rate. The Borrower
acknowledges that the Prime Rate is not necessarily

 



--------------------------------------------------------------------------------



 



Administrative Agent’s lowest or most favorable rate of interest at any one
time. The effective date of any change in the Prime Rate shall for purposes
hereof be the date the rate change is publicly announced by Administrative
Agent.
     For purposes of this Agreement, “LIBOR” shall mean the per annum rate of
interest at which U.S. dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant “Interest Period”
(hereinafter defined) are offered generally in the London Interbank Eurodollar
market which are published by Bloomberg Financial Markets systems (or other
comparable nominated vendor of the British Bankers Association LIBOR Rate) at
approximately 11:30 a.m. (London time) one banking day prior to the commencement
of each Interest Period, such rate to remain fixed for such Interest Period.
“Interest Period” shall mean (a) with respect to subsection 3(d)(i) hereof,
successive one month periods as selected from time to time by the Borrower by
notice given to Administrative Agent not less than one banking day prior to the
first day of each respective interest Period; provided that: (x) each such one
month period occurring after such initial period shall commence on the day on
which the next preceding period expires; and (y) the final Interest Period shall
be such that its expiration occurs on or before the stated maturity date hereof,
and shall mean with respect to subsection 3(d)(ii) hereof, the rate in effect in
effect from time to time, which rate shall change if and when LIBOR changes.
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date, amount and type of interest
rate. Promptly upon receipt of such notice, the Administrative Agent shall
advise each Lender thereof. The Borrower hereby further promises to pay to the
order of Administrative Agent, on demand, interest on the unpaid principal
amount hereof after maturity (whether by acceleration or otherwise) at a rate of
two per cent per annum in excess of the Prime Rate in effect at the time of
maturity. In the absence of an election to the contrary, any LIBOR Loan shall be
renewed at the conclusion of a given Interest Period for another Interest Period
as a LIBOR Loan.
     If pursuant to notice received by the Administrative Agent pursuant to this
section, the initial Interest Period of any LIBOR Loan commences on any day
other than the first Business Day of any month, then the initial Interest Period
of such LIBOR Loan shall end on the first Business Day of the following month,
notwithstanding the Interest Period specified in such notice, and the LIBOR Rate
for such LIBOR Loan shall be equal to the LIBOR Rate for an Interest Period
equal to the length of such partial month.
     No more than one (1) Interest Period may be in effect with respect to
outstanding LIBOR Rate Loans at any one time. In the event Borrower desires to
borrow additional funds when a LIBOR Loan is outstanding, Borrower may request
additional LIBOR Loans, but such additional LIBOR Loans shall be at the same
LIBOR rate then in effect for the then existing LIBOR Loan and the initial
Interest Period for such additional LIBOR Loans shall coincide with the Interest
Period then in effect for the existing LIBOR Loan.
     The Borrower may upon irrevocable written notice to Administrative Agent
not less than one (1) Business Day prior to the end of any Interest Period,
elect to convert any Prime Rate Loans into LIBOR Rate Loans, or

 



--------------------------------------------------------------------------------



 



elect to convert LIBOR Rate Loans into Prime Rate Loans, or elect to continue
LIBOR Rate Loans as LIBOR Rate Loans, or elect to continue Prime Rate Loans as
Prime Rate Loans. IN THE ABSENCE OF AN ELECTION TO THE CONTRARY, ANY LIBOR LOAN
SHALL BE RENEWED AT THE CONCLUSION OF A GIVEN INTEREST PERIOD FOR SAME INTEREST
PERIOD AS A LIBOR LOAN AT THE THEN EXISTING LIBOR RATE AND ANY PRIME RATE LOAN
SHALL BE RENEWED AT THE CONCLUSION OF A GIVEN INTEREST PERIOD AS A PRIME RATE
LOAN. Unless Administrative Agent shall otherwise agree, during the existence of
a Default or Event of Default, the Borrower may not elect to have a Loan
converted into or continued as a LIBOR Rate Loan.
     Administrative Agent’s determination of LIBOR as provided above shall be
conclusive, absent manifest error. Furthermore, if Administrative Agent
determines, in good faith (which determination shall be conclusive, absent
manifest error), prior to the commencement of any Interest Period, that (a) U.S.
dollar deposits of sufficient amount and maturity for funding any LIBOR Loan are
not available to Administrative Agent in the London Interbank Eurodollar market
in the ordinary course of business, or (b) by reason of circumstances affecting
the London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the rate of interest to be applicable to the relevant LIBOR Loan,
Administrative Agent shall promptly notify the Borrower and such LIBOR Loan
shall be immediately due and payable on the last banking day of the then
existing interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrower.
     If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over
Administrative Agent (a “Regulatory Change”), shall, in the opinion of counsel
to Administrative Agent, makes it unlawful for Bank to make or maintain any
LIBOR Loan evidenced hereby, then Administrative Agent shall promptly notify the
Borrower and such LIBOR Loan shall be immediately due and payable on the last
banking day of the then existing Interest Period or on such earlier date as
required by law, all without further demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrower.
     If, for any reason, any LIBOR Loan is paid prior to the last banking day of
its then-current interest Period, the Borrower agrees to indemnify
Administrative Agent and the Lenders against any loss (including any loss on
redeployment of the funds repaid), cost or expense incurred by Administrative
Agent or the Lenders as a result of such prepayment.
     If any Regulatory Change (whether or not having the force of law) shall
(a) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by,
Administrative Agent or the Lenders; (b) subject Administrative Agent or any
Lender or any LIBOR Loan to any tax, duty, charge, stamp tax or fee or change
the basis of taxation of payments to Administrative Agent or any Lender of
principal or interest due from the Borrower to Administrative Agent or any
Lender hereunder (other than a change in the taxation of the overall net income
of Administrative Agent or any Lender); or (c) impose on

 



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender any other condition regarding such LIBOR Loan
or Administrative Agent’s or any Lender’s funding thereof, and Administrative
Agent or any Lender shall determine (which determination shall he conclusive,
absent manifest error) that the result of the foregoing is to increase the cost
to Administrative Agent or any Lender of making or maintaining such LIBOR Loan
or to reduce the amount of principal or interest received by Administrative
Agent or any Lender hereunder, then the Borrower shall pay to Administrative
Agent or the applicable Lender(s), on demand, such additional amounts as
Administrative Agent shall, from time to time, determine are sufficient to
compensate and indemnify Administrative Agent or the applicable Lender for such
increased cost or reduced amount.
          (e) Any amount of principal or interest on the Note which is not paid
when due, whether at stated maturity, by acceleration or otherwise shall bear
interest payable on demand at an interest rate equal at all times to two percent
(2%) above the Prime Rate.
          (f) Each Prime Rate Loan shall be made available to the Borrower upon
its written or verbal request, from any person whose authority to so act has not
been revoked by the Borrower in writing previously received by Administrative
Agent. Such request must be received by no later than 11:00 a.m. Chicago,
Illinois time, on the day it is to be funded. The proceeds of each Loan shall be
made available at the office of Administrative Agent by credit to the account of
the Borrower or by other means requested by the Borrower and acceptable to
Administrative Agent. Administrative Agent is authorized to rely on the
telephonic, telecopy or telegraphic loan requests which Administrative Agent
believes in its good faith judgment to emanate from a properly authorized
representative of the Borrower, whether or not that is in fact the case. Not
later than 1:00 p.m., Chicago time, on the date of a borrowing, each Lender
shall provide the Administrative Agent at the office specified by the
Administrative Agent with immediately available funds covering such Lender’s Pro
Rate Share of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent to borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Borrower on the requested borrowing date. The
Borrower does hereby irrevocably confirm, ratify and approve all such advances
by Administrative Agent and does hereby indemnify Administrative Agent against
losses and expenses (including court costs, attorneys’ and paralegals’ fees) and
shall hold Administrative Agent harmless with respect thereto.
          (g) If any payment to be made by the Borrower hereunder shall become
due on a Saturday, Sunday or bank holiday under the laws of the State of
Illinois, such payment shall be made on the next succeeding business day and
such extension of time shall be included in computing any interest in respect of
such payment.
     4. Principal Payments and Prepayments.
          (a) All payments of principal or interest on the Notes, and of all
fees, shall be made by the Borrower to the Administrative Agent in immediately
available funds at the office specified by the Administrative Agent not later
than noon, Chicago time, on the date due; and funds received after that hour
shall be deemed to have been received by the Administrative

 



--------------------------------------------------------------------------------



 



Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender.
          (b) Borrower hereby agrees that Administrative Agent shall have the
exclusive right, in its sole discretion to determine the application of all
payments received from the Borrower. Unless Administrative Agent elects
otherwise, Administrative Agent shall apply such payments in the following
order; (i) expenses under the Agreement; (ii) accrued interest under the Term A
Notes; (iii) accrued interest under any subordinated notes or debentures issued
by the Borrower and owned by LaSalle; (iv) accrued interest under Term B Note;
(v) principal amounts outstanding under Term A Notes; (vi) principal amounts
outstanding under any subordinated note or debenture issued by Borrower and
owned by LaSalle; (vii) principal amounts outstanding under Term B Note;
provided, however, subject to certain applicable rules, regulations or
limitations which govern the repayment of subordinated indebtedness by a bank
holding company subsequent to an event of default, Administrative Agent shall
apply any payments it receives in the following order; (i) expenses under the
Agreement; (ii) accrued interest under the Term A Notes; (iii) principal amounts
outstanding under Term A Notes; (iv) accrued interest under the Term B Note;
(v) principal amounts outstanding under the Term B Note; (vi) accrued interest
under any subordinated notes or debentures issued by the Borrower and owned by
LaSalle; and (vii) principal amounts outstanding under any subordinated note or
debenture issued by Borrower and owned by LaSalle. All payments made under the
Term A Notes, whether interest or principal, shall be paid ratably according to
the Lender’s Pro Rata Share.
          (c) Prepayments of Prime Rate Loans are permitted at any time, and
shall be applied to the next succeeding principal payment due. Any prepayments
of LIBOR Loans shall be subject to the terms of Section 3(d), above.
     5. Representations and Warranties.
     To induce Lenders and Administrative Agent to make the Loans provided for
herein, the Borrower represents and warrants as follows:
          (a) The Borrower: (i) is a corporation duly organized and validly
existing and in good standing under the laws of the State of Illinois; (ii) is
duly qualified as a foreign corporation and is in good standing in all states in
which it is doing business except where the failure to so qualify would not have
a material adverse effect on the Borrower or its business, and (iii) has all
requisite power and authority, corporate or otherwise, to own, operate and lease
its properties and to carry on its business as now being conducted. Each
Subsidiary is an Illinois banking corporation or a national banking association,
and has all requisite power and authority, corporate or otherwise, to own,
operate and lease its property and to carry on its business as now being
conducted. The Borrower and the Subsidiaries have made payment of all franchise
and similar taxes in the State of Illinois and in all of the respective
jurisdictions in which they are incorporated or qualified, insofar as such taxes
are due and payable at the date of this Agreement, except for any such taxes the
validity of which is being contested in good faith and for which

 



--------------------------------------------------------------------------------



 



proper reserves have been set aside on the books of the Borrower or such
Subsidiary, as the case may be.
          (b) The Borrower is the owner of 100% of the issued and outstanding
capital stock of each of the Subsidiaries.
          (c) The Subsidiary stock has been duly authorized, legally and validly
issued, fully paid and nonassessable, and is owned by the Borrower free and
clear of all pledges liens, security interests, charges or encumbrances, except,
upon consummation of the transactions contemplated herein, for the security
interest granted by the Borrower to Administrative Agent. There are, as of the
date hereof, no outstanding options, rights or warrants obligating Borrower to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of any Subsidiary or obligating Borrower to grant,
extend or enter into any such agreement or commitment, except for such
agreements or commitments existing as of the date of this Agreement and
disclosed to Administrative Agent and Lenders.
          (d) The financial statements of:
          (i) the Borrower, all of which have heretofore been furnished to
Lenders and Administrative Agent, have been prepared in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
maintained by the Borrower throughout the periods involved, and fairly present
the financial condition of the Borrower individually and on a consolidated basis
at such dates specified therein and the results of its operations for the
periods then ended; and
          (ii) each Subsidiary, all of which have heretofore been furnished to
Lenders and Administrative Agent, to the best knowledge of the Borrower have
been prepared in accordance with GAAP and maintained by such Subsidiary
throughout the periods involved, and fairly present the financial condition of
such Subsidiary at such dates specified therein and the results of its
operations for the periods then entered.
          (e) To the best knowledge of the Borrower, since the latest date of
the financial statements referred to in Section 5(d) above, there have been no
material changes in the assets, liabilities, or condition, financial or
otherwise, of the Borrower or any Subsidiary other than changes arising from
transactions in the ordinary course of business, and no such changes have been
materially adverse, whether in the ordinary course of business or otherwise. To
the best knowledge of the Borrower, neither the business nor the properties of
the Borrower or any Subsidiary have been materially and adversely affected in
any way, including, without limitation, as a result of any fire, explosion,
accident, strike, lockout, labor dispute, flood, drought, embargo, imposition of
governmental restrictions, confiscation by a governmental agency or acts of God.
          (f) There are no actions, suits, proceedings or written agreements
pending, nor to the best of the knowledge of the Borrower threatened or
proposed, against the Borrower or, to the best knowledge of the Borrower, any
Subsidiary, at law or in equity or before or by any

 



--------------------------------------------------------------------------------



 



federal, state, municipal or other governmental department, commission, board or
other administrative agency, domestic or foreign, which are of a material
nature. Neither of the Borrower nor, to the best knowledge of the Borrower, any
Subsidiary is in default with respect to any order, writ, injunction or decree
of, or any written agreement with, any court, commission, board or agency,
domestic or foreign.
          (g) all tax returns and reports of the Borrower and, to the best
knowledge of the Borrower, each Subsidiary, required by law to be filed have
been duly filed, and all taxes, assessments, fees and other governmental charges
upon the Borrower and the Subsidiaries or upon any of their properties or assets
which are due and payable have been paid, and the Borrower knows of no
additional assessment of a material nature against the Borrower or the
Subsidiaries for taxes, or, except as disclosed on the financial statements
referred to in Section 5(d) above, of any basis for any such additional
assessment.
          (h) The Borrower’s primary business is that of a financial holding
company. All necessary regulatory approvals have been obtained for the Borrower
to conduct its business.
          (i) The deposit accounts of the Subsidiaries are insured by the
Federal Deposit Insurance Corporation (“FDIC”).
          (j) None of the Pledged Security (as defined in the Pledge Agreement)
constitutes margin stock, as defined in Regulation U of the Board of Governors
of the Federal Reserve system (“FRS”).
     The foregoing representations and warranties shall survive the making of
this Agreement, and execution and delivery of the Notes and the Pledge
Agreement, and shall be deemed to be continuing representations and warranties
until such time as the Borrower has satisfied all of its obligations to
Administrative Agent and the Lenders; including, but not limited to the
obligation to pay in full all principal, interest and other amounts in
accordance with the terms of this Agreement, the Notes and the Pledge Agreement.
     6. Negative Covenants
     Until the Borrower satisfies all of its obligations hereunder, including,
but not limited to its obligations to pay in full all principal, interest and
other amounts owing in accordance with the terms of this Agreement, the Notes
and the Pledge Agreement, the Borrower, unless at any time the Required Lenders
shall otherwise expressly consent in writing, shall not, nor shall the Borrower
cause, permit or allow any Subsidiary to:
          (a) create, assume, incur, have outstanding, or in any manner become
liable in respect of any indebtedness for borrowed money, except in the case of
Borrower, subordinated indebtedness in an amount not to exceed $25,000,000
(issued in compliance with 12 CFR 3), secured indebtedness under
Section 6(b)(vi), and except as permitted with the express prior written consent
of Administrative Agent and, in the case of the Subsidiaries, indebtedness
incurred in the ordinary course of the business of banking and in accordance
with applicable

 



--------------------------------------------------------------------------------



 



laws and regulations and safe and sound banking practices. For purposes of this
Agreement, the phrase “indebtedness” shall mean and include:
          (i) all items arising from the borrowing of money, which according to
generally accepted accounting principles now in effect, would be included in
determining total liabilities as shown on the balance sheet;
          (ii) all indebtedness secured by any lien in property owned by the
Borrower whether or not such indebtedness shall have been assumed;
          (iii) all guarantees and similar contingent liabilities in respect to
indebtedness of others; and
          (iv) all other interest-bearing obligations evidencing indebtedness in
others;
          (b) create, assume, incur, suffer or permit to exist any mortgage,
pledge, deed of trust, encumbrance (including the lien or retained security
title of a conditional vendor), security interest, assignment, lien or charge of
any kind or character upon or with respect to property whether owned at the date
hereof or hereafter acquired by the Borrower or a Subsidiary, or assign or
otherwise convey any right to receive income, except:
          (i) liens for taxes, assessments or other governmental charges for the
then current year or which are not yet due or delinquent;
          (ii) liens for taxes, assessments or other governmental charges
already due, but the validity of which is being contested in good faith in such
a manner as not to make the property forfeitable;
          (iii) liens and charges incidental to current operations which are not
due or delinquent;
          (iv) liens for workmen’s compensation awards not due or delinquent;
          (v) pledges or deposits to secure obligations under workmen’s
compensation laws or similar legislation;
          (vi) purchase money mortgages or other liens on real property
including those incurred for the construction of a banking facility, and bank
furniture and fixtures acquired or held in the ordinary course of business to
secure the purchase price of such property or to secure the indebtedness
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property to be subject to such mortgages or other liens,
or mortgages or other liens existing on any such property at the time of
acquisition, or extensions, renewals, or replacements of any of the foregoing
for the same or a lesser amount; provided that no such mortgage or other liens
shall extend to or cover any property other than the property being acquired,
constructed or improved,

 



--------------------------------------------------------------------------------



 



and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the mortgage or lien being extended, renewed
or replaced, and provided further that no such mortgage or lien shall exceed 75%
of the price of acquisition, construction or improvement at the time of
acquisition, construction or improvement; and provided further that the
aggregate principal amount of consolidated indebtedness at any one time
outstanding and secured by mortgages, liens, conditional sale agreements and
other security interests permitted by this clause (vi) shall not exceed 10% of
the consolidated capital of the Borrower or a Subsidiary in any given calendar
year, as the case may be;
          (vii) liens existing on the date hereof as shown on the financial
statements; and
          (viii) in the case of a Subsidiary, liens incurred in the ordinary
course of the business of banking and in accordance with applicable laws and
regulations and safe and sound banking practices;
          (c) dispose by sale, assignment, lease or otherwise property or assets
now owned or hereafter acquired, outside the ordinary course of business in
excess of 10% of its consolidated assets in any fiscal year;
          (d) merge into or consolidate with or into any other person, firm or
corporation;
          (e) make any loans or advances whether secured or unsecured to any
person, firm or corporation, other than loans or advances made by a Subsidiary
in the ordinary course of its banking business and in accordance with applicable
laws and regulations and safe and sound banking practices;
          (f) engage in any business or activity not permitted by all applicable
laws and regulations, including without limitation, the Bank Holding Company Act
of 1954, the Illinois Banking Act, the Federal Deposit Insurance Act and any
regulations promulgated thereunder;
          (g) make any loan or advance secured by the capital stock of another
bank or depository institution (except for loans made in the ordinary course of
business), or acquire the capital stock, assets or obligations of or any
interest in another bank or depository institution, without prior written
approval of Required Lenders;
          (h) directly or indirectly create, assume, incur, suffer or permit to
exist any pledge, encumbrance, security interest, assignment, lien or charge of
any kind or character on any capital stock owned by the Borrower, except
pursuant to the Pledge Agreement;
          (i) cause or allow the percent of any Subsidiary Stock to diminish as
a percentage of the outstanding capital stock of any such Subsidiary;

 



--------------------------------------------------------------------------------



 



          (j) sell, transfer, issue, reissue, exchange or grant any option with
respect to the Subsidiary Stock, except pursuant to such agreements or
commitments therefor existing as of the date of this Agreement and disclosed to
the Administrative Agent and the Lenders;
          (k) redeem any of its capital stock, declare a stock dividend or split
or otherwise change the capital structure of Borrower or any Subsidiary without
prior written approval of the Required Lenders, if such redemption, dividend,
split or other action would result in any change in the identity of the
individuals or entities previously in control of the Borrower or any Subsidiary
or grant a security interest in any ownership interest of any individual or
entity, directly or indirectly controlling the Borrower or any Subsidiary, which
could result in a change in the identity of the individuals or entities
previously in control of the Borrower or any Subsidiary. For the purpose hereof,
the terms “control” or “controlling” shall mean the possession of the power to
direct, or cause the direction of, the management and policies of the Borrower
or a Subsidiary, as applicable, by contract or voting of securities;
          (l) breach or fail to perform or observe any of the terms and
conditions of the Notes, the Pledge Agreement or any other document or agreement
entered into or delivered in connection with, or relating to, the Loan,
          (m) engage in any unsafe or unsound banking practices; or
          (n) violate any law or regulation, or any condition imposed by of
undertaking provided to the FRS, the FDIC or the Illinois Commissioner of Banks
and Real Estate in connection with the Borrower’s ownership of the Subsidiary
Stock.
     7. Affirmative Covenants.
     Until the Borrower satisfies all of its obligations hereunder, including,
but not limited to its obligations to pay in full all principal, interest and
other amounts in accordance with the terms of the Agreement, the Notes and the
Pledge Agreement, the Borrower, unless at any time the Required Lenders shall
otherwise expressly consent in writing, shall:
          (a) furnish and deliver to the Administrative Agent and each Lender:
          (i) as soon as practicable, and in no event later than forty-five
(45) days after the end of each of the first three calendar quarters of the
Borrower and each Subsidiary, a copy of: (1) the balance sheet, profit and loss
statement, surplus statement and any supporting schedules prepared in accordance
with GAAP and signed by the presidents and chief financial officers of the
Borrower and each of the Subsidiaries; and (2) all financial statements,
including, but not limited to, all call reports, filed with any state or federal
bank regulatory authority;
          (ii) as soon as practicable, and in no event later than one hundred
twenty (120) days after the end of each calendar year, a copy of: (1) the
consolidated balance sheets as of the end of such year and the consolidated
profit and loss and surplus statements for the Borrower and its Subsidiaries for
such year, audited by independent

 



--------------------------------------------------------------------------------



 



certified public accountants satisfactory to Administrative Agent and
accompanied by an unqualified opinion; and (2) all financial statements and
reports, including, but not limited to call reports and annual reports, filed
annually with any state or federal regulatory authority;
          (iii) immediately upon request by the Administrative Agent, copies of
the then current loan/asset watch list, the substandard loan/asset list, the
nonperforming loan/asset list and other real estate owned list of the
Subsidiaries;
          (iv) immediately after receiving knowledge thereof, notice in writing
of all charges, assessment, actions, suits and proceedings that are proposed or
initiated by, or brought before, any court or governmental department,
commission, board or other administrative agency, in connection with the
Borrower or any Subsidiary (other than litigation in the ordinary course of
business not involving the FRS, the FDIC or the Illinois Commissioner of Banks
and Real Estate, which, if adversely decided, would not have a material effect
on the financial condition or operations of the Borrower or such Subsidiary);
and
          (v) promptly after the occurrence thereof, notice of any other matter
which has resulted in a materially adverse change in the financial condition or
operations of the Borrower or any Subsidiary;
          (b) contemporaneously with the furnishing of a copy of each annual
report and of each quarterly statement provided pursuant to Section 7(a)(i) and
(ii) above, deliver to Administrative Agent, a certificate signed by the
President and the Treasurer of the Borrower, containing a computation of the
then current financial ratios specified in Subsections 7(d) through (h) of this
Agreement, and stating that no Default or unmatured Default has occurred or is
continuing, or, if such event exists, describing such event and the steps, if
any, that are being taken to cure it, and the time within which such cure will
occur;
          (c) maintain such capital as is necessary to cause the Borrower to
have adequate capital in accordance with the regulations of the FRS and any
requirements or conditions that the FRS has or may impose on the Borrower;
          (d) maintain such capital as is necessary to cause each Subsidiary to
be classified as a “adequately capitalized” institution in accordance with the
regulations of the FDIC, currently measured on the basis of information filed by
Borrower in its quarterly Consolidated Report of Income and Condition (the “Call
Report”) as follows:
          (i) Total Capital to Risk-Weighted Assets of not less than 8%;
          (ii) Tier 1 Capital to Risk-Weighted Assets Of not less than 4%; and
          (iii) Tier 1 Capital to average Total Assets of not less than 4% (For
the purposes of this subsection (d)(iii), the average Total Assets shall be
determined on the basis of information contained in the preceding four (4) Call
Reports);

 



--------------------------------------------------------------------------------



 



          (e) cause the Borrower, on a consolidated basis, to maintain tangible
equity capital of no less than $150,000,000. For the purposes of this
Section 7(e), “tangible equity capital” shall mean the sum of the common stock,
surplus and retained earning accounts of the Borrower, reduced by the amount of
any goodwill;
          (f) cause the ratio of nonperforming loans to the primary capital of
the Subsidiaries, on a consolidated basis, to be not more than twenty percent
(20%) at all times. For purposes of this Section 7(f), “primary capital” shall
mean the sum of the common stock, surplus and retained earning accounts plus the
reserve for loan and lease losses, and “nonperforming loans” shall mean the sum
of all non-accrual loans and loans on which any payment is ninety (90) or more
days past due;
          (g) cause the ratios of the loan and lease loss reserve to the total
loans of the Subsidiaries, on a consolidated basis, to be not less than one half
of one percent (.50%) at all times;
          (h) cause the Borrower’s return on assets, determined on the basis of
information filed in the Borrower’s Call Report, to be at least thirty five
hundredths of one percent (.35%) at all times;
          (i) promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Borrower or the Subsidiaries or upon the
income, profits or property of the Borrower or the Subsidiaries and all claims
for labor, material or supplies which, if unpaid, may by law become a lien or
charge upon the property of the Borrower or the Subsidiaries. Neither the
Borrower nor the Subsidiaries shall be required to pay any such tax, assessment,
charge or claim, so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and reserves therefor shall be maintained on
the books of the Borrower or any such Subsidiary as are deemed reasonably
adequate by Administrative Agent;
          (j) maintain bonds and insurance and cause each Subsidiary to maintain
bonds and insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risk as is usually carried by
owners of similar businesses and properties in the same general area in which
the Borrower or such Subsidiary respectively operate, and such additional bonds
and insurance as may be reasonably required by Administrative Agent;
          (k) permit and cause the Subsidiaries to permit Administrative Agent
or any Lender, through its employees, attorneys, accountants or other agents, to
inspect any of the properties, corporate books and financial books and records
of the Borrower and the Subsidiaries at such times and as often as
Administrative Agent or any such Lender reasonably may request; and
          (l) promptly provide and cause the Subsidiaries promptly to provide
Administrative Agent with such other information concerning the business,
operations, financial

 



--------------------------------------------------------------------------------



 



condition and regulatory status of the Borrower and the Subsidiaries as
Administrative Agent may from time to time reasonably request.
     8. Collateral.
     Pursuant to the Pledge Agreement, the Borrower has herewith assigned,
transferred, pledged and delivered to Administrative Agent, for the benefit of
the Lenders, as collateral for all of the Borrower’s obligations from time to
time to Lenders under this Credit Agreement, the Subsidiary Stock and any other
Pledged Security (as defined in the Pledge Agreement) whether now or hereafter
pledged.
     9. Events of Default; Default; Rights Upon Default.
     The happening or occurrence of any of the following events or acts shall
each constitute a default hereunder (each, a “Default”), and any such default
shall also constitute a Default under the Notes, the Pledge Agreement and any
other loan document, without right to notice or time to cure in favor of the
Borrower except as indicated below:
          (a) if the Borrower fails to make any payment, as provided for herein;
          (b) if there continues to exist any breach under any obligation of any
other documents executed pursuant to this Agreement including, without
limitation, the Notes and the Pledge Agreement and such breach remains uncured
beyond the applicable time period, if any, specifically provided therefor;
          (c) if any representation or warranty made in this Agreement shall be
false when made or be false at any time during the term of this Agreement or any
extension hereof, or if the Borrower fails to perform or observe any covenant or
agreement contained in this Agreement within thirty (30) days after notice
thereof by Administrative Agent;
          (d) if the Borrower fails to perform or observe any covenant or
agreement contained in any other agreement between the Borrower or any
Subsidiary and Administrative Agent, or if any condition contained in any
agreement between the Borrower or any Subsidiary and Administrative Agent is not
fulfilled and such failure remains uncured beyond the cure period, if any,
specifically provided therefor;
          (e) if the Borrower shall continue to fail to perform and observe, or
cause at permit any Subsidiary to fail to perform and observe any covenants
under this Agreement, including, without limitation, all affirmative and
negative covenants set forth in Sections 6 and 7 of this Agreement for fifteen
(15) days after notice thereof by Administrative Agent;
          (f) if the FRS, the FDIC, the Illinois Commissioner of Banks and Real
Estate or other governmental agency charged with the regulation of bank holding
companies or depository institutions: (i) issues to the Borrower or any
Subsidiary, or initiates any action, suit or proceeding to obtain against,
impose on or require from the Borrower, or any Subsidiary, a cease and desist
order or similar regulatory order, the assessment of civil monetary penalties,

 



--------------------------------------------------------------------------------



 



articles of agreement, a memorandum of understanding, a capital directive, a
capital restoration plan, restrictions that prevent or as a practical matter
impair the payment of dividends by any Subsidiary (except those de novo
Subsidiaries in their first three years of existence) or the payments of any
debt by the Borrower, restrictions that make the payment of dividends by any
Subsidiary or the payment of debt by the Borrower subject to prior regulatory
approval, a notice or finding under section 51 or section 52 of the Illinois
Banking Act or section 8(a) of the Federal Deposit Insurance Act, or any similar
enforcement action, measure or proceeding; or (ii) issues to any officer or
director of the Borrower, or any Subsidiary, or initiates any action, suit or
proceeding to obtain against, impose on or require from any such officer or
director, a cease and desist order or similar regulatory order, a removal order,
a suspension order, or the assessment of civil monetary penalties;
          (g) if any Subsidiary is notified that it is considered an institution
in “troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for any Subsidiary;
          (h) if the Borrower or any Subsidiary (i) becomes insolvent or is
unable to pay its debts as they mature; (ii) makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts as they mature;
(iii) suspends transaction of its usual business; or (iv) if a trustee of any
substantial part of the assets of the Borrower or any Subsidiary is applied for
or appointed, and if appointed in a proceeding brought against the Borrower, the
Borrower by any action or failure to act indicates its approval of, consent to,
or acquiescence in such appointment, or within thirty (30) days such appointment
is not vacated or stayed on appeal or otherwise, or shall not otherwise have
ceased to continue in effect;
          (i) if any proceedings involving the Borrower or any Subsidiary are
commenced by or against the Borrower or any Subsidiary under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government and
if such proceedings are instituted against the Borrower, the Borrower by any
action or failure to act indicates its approval of, consent to or acquiescence
therein, or an order shall be entered approving the petition in such proceedings
and within thirty (30) days after the entry thereof such order is not vacated or
stayed on appeal or otherwise, or shall not otherwise have ceased to continue in
effect, or
          (j) if the Borrower or any Subsidiary continues to be in default in
any payment of principal or interest for any other obligation or in the
performance of any other term, condition or covenant contained in any agreement
(including, but not limited to, an agreement in connection with the acquisition
of capital equipment on a title retention or net lease basis), under which any
such obligation is created, the effect of which default is to cause or permit
the holder of such obligation to cause such obligation to become due prior to
its stated maturity.
     Upon the occurrence of a Default, Administrative Agent shall have all
rights and remedies provided by applicable law and, without limiting the
generality of the foregoing, may (and, upon the written request of the Required
Lenders shall), at its option, declare its commitments to be terminated and the
Notes shall thereupon be and become forthwith, due and

 



--------------------------------------------------------------------------------



 



payable, without any presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein, in the Notes or the Pledge Agreement to the contrary notwithstanding,
and may, also without limitation, appropriate and apply toward the payment of
the Notes any indebtedness of the Lenders to the Borrower however created or
arising, and may, also without limitation exercise any and all rights in and to
the Pledged Security referred to in Section 6 above and in the Pledge Agreement.
There shall be no obligation to liquidate the Pledged Security nor any other
collateral pledged hereunder in any order or with any priority or to exercise
any remedy available to Administrative Agent in any order.
     10. The Agent.
               (a) Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 10(j) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
               (b) Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
               (c) Exculpation of Administrative Agent. None of the
Administrative Agent nor any of its directors, officers, employees or agents
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (ii) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by
Borrower, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other

 



--------------------------------------------------------------------------------



 



document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Borrower or
any other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries.
     (d) Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 2, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     (e) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 9; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

 



--------------------------------------------------------------------------------



 



     (f) Credit Decision. Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Borrower which may come into the
possession of the Administrative Agent.
     (g) Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees, costs and expenses) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, any foreclosure under, or modification,
release or discharge of, any or all of the Pledge Agreement, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     (h) Administrative Agent in Individual Capacity. LaSalle and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Borrower and
its Subsidiaries as though LaSalle were not the Administrative Agent hereunder
and without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Borrower or its Subsidiaries (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.
     (i) Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Borrower (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 10 and
Sections 11(e) and 11(f) shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
     (j) Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any lien
granted to or held by the Administrative Agent under any Pledge Agreement
(i) upon termination of the Commitments and payment in full of all Loans and all
other obligations of the Company hereunder; (ii) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted hereunder; or (iii) subject to Section 11(a), if approved, authorized
or ratified in writing by the Required Lenders. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 10(j).

 



--------------------------------------------------------------------------------



 



          (k) Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceedings; and
          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     11. General
          (a) Waiver; Amendments. No delay on the part the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate of as
a waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by the Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, modification, waiver
or consent shall (a) extend the Maturity Date or

 



--------------------------------------------------------------------------------



 



increase the Commitment of any Lender without the written consent of such
Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, without the consent of each Lender directly affected thereby;
or (d) release any party from its obligations under the Guaranty or all or any
substantial part of the Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 11(a)
or reduce the aggregate percentage required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Section 10 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent.
          (b) Confirmations. The Borrower and each holder of a Note agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loans then
outstanding under such Note.
          (c) Notices. Except as otherwise provided in Section 3(f), all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown below its signature or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Section 3(f), the Administrative Agent
shall be entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an authorized officer or employee
of the Borrower, and the Borrower shall hold the Administrative Agent and each
other Lender harmless from any loss, cost or expense resulting from any such
reliance.
          (d) Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied.
          (e) Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including attorney fees) in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any Collateral of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), whether or not the transactions contemplated hereby or thereby shall
be consummated, and all reasonable out-of-pocket costs and expenses (including
attorney fees)

 



--------------------------------------------------------------------------------



 



incurred by the Administrative Agent and each Lender after an Event of Default
in connection with the collection of the Obligations or the enforcement of this
Agreement, the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof. In addition, the
Borrower agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Borrower’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 7(k) and Section 9(b). All
Obligations provided for in this Section 10(e) shall survive repayment of the
Loans, cancellation of the Notes, and termination of this Agreement.
          (f) Assignments; Participations.
          (i) Assignments. (a) Any Lender may at any time assign to one or more
Persons (any such Person, an “Assignee”) all or any portion of such Lender’s
Loans and Commitments, with the prior written consent of the Administrative
Agent, and, so long as no Event of Default exists, the Borrower (which consents
shall not be unreasonably withheld or delayed and shall not be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender). Except as the
Administrative Agent may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit 4 hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Borrower would be
obligated to pay any greater amount to the Assignee than the Borrower is then
obligated to pay to the assigning Lender. Any attempted assignment not made in
accordance with this Section 11(f)(i) shall be treated as the sale of a
participation under Section 11(f)(ii). The Borrower shall be deemed to have
granted its consent to any assignment requiring its consent hereunder unless the
Borrower has expressly objected to such assignment within three Business Days
after notice thereof.
     (b) From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrower shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment plus the principal amount of the Assignee’s
Term Loan[s] (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the

 



--------------------------------------------------------------------------------



 



Revolving Commitment retained by the assigning Lender plus the principal amount
of the Term Loan[s] retained by the assigning Lender). Each such Note shall be
dated the effective date of such assignment. Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Company any prior
Note held by it.
     (c) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (ii) Participations. Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (i) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (ii) the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (iii) all
amounts payable by the Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder. The
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders.
          (g) Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
          (h) GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND

 



--------------------------------------------------------------------------------



 



TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
          (i) Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15(i) (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent; or (h) that ceases to
be confidential through no fault of the Administrative Agent or any Lender.
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
          (j) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Borrower and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.
          (k) Nature of Remedies. All Obligations of the Borrower and rights of
the Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right,

 



--------------------------------------------------------------------------------



 



remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
          (l) Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to any Administrative Agent’s fees contained in any
side letter) and any prior arrangements made with respect to the payment by the
Borrower of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.
          (m) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
          (n) Successors and Assigns. This Agreement shall be binding upon the
Borrower, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Borrower may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
          (o) Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.
          (p) Customer Identification — USA Patriot Act Notice. Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Borrower that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender or LaSalle, as applicable, to identify the Borrower
in accordance with the Act.
          (q) Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender has any fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one

 



--------------------------------------------------------------------------------



 



hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. The
Company acknowledges that it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party. No joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders
          (r) FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
          (s) WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
(remainder of page left intentionally blank; signature page follows)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

          WINTRUST FINANCIAL CORPORATION    
 
       
By:
  /s/ David A. Dykstra    
 
       
Its:
  Senior Executive Vice President and
   Chief Operating Officer    
 
        727 North Bank Lane     Lake Forest, Illinois 60645     Attention:
Edward J. Wehmer     Facsimile:                         

                  LASALLE BANK NATIONAL ASSOCIATION, as Lender and
Administrative        Agent     TERM LOAN A: $30,000,000.00      
PRO RATA SHARE: 60%
           
 
           
 
  By:   /s/ Jeffery J. Bowden    
 
                Its: Senior Vice President

    TERM LOAN B: $1,000,000.00   135 South LaSalle Street     PRO RATA SHARE:
100%   Chicago, Illinois 60674         Attention: Jeffery J. Bowden        
Facsimile:                         

                      BANK OF SCOTLAND, as Lender        
 
               
TERM LOAN A: $20,000,000
  By:   /s/ Karen Weich                      
PRO RATA SHARE: 40%
  Its:                            
 
  Address:            
 
               
 
                             
 
                             
 
               
 
  Facsimile:            
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
Form of Term A Note
REVOLVING NOTE

     
$ _______,000,000
  Dated as of November _____, 2005

     FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”) the lesser of the principal sum of
_______ MILLION DOLLARS ($_______,000,000), or the aggregate unpaid principal
amount outstanding under the Credit Agreement dated even date herewith (as
amended from time to time, the “Credit Agreement”) between the Bank and the
Maker at the maturity or maturities and in the amount or amounts as stated on
the records of the Bank together with interest (computed on actual days elapsed
on the basis of a 360 day year) on any and all principal amounts outstanding
hereunder from time to time from the date hereof until maturity. Interest shall
be payable at the rates of interest and the times set forth in the Credit
Agreement. All unpaid principal, and accrued interest, if not paid sooner, shall
be due and payable in full on June 1, 2006.
     This Note shall be available for direct advances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. This Note may be prepaid in
whole or in part as provided for in the Credit Agreement.
     This Note evidences indebtedness incurred under the Credit dated as of
November 1, 2005, as amended from time to time, between the Maker and the Bank,
to which reference is hereby made for a statement of the terms and conditions
under which the due date of the Note or any payment thereon may be accelerated.
The holder of this Note is entitled to all of the benefits provided for in the
Credit Agreement.
     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.

                  WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:        
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBT 2
Form of Term B Note
AMENDED AND RESTATED NOTE

     
$1,000,000
  Dated as of May 29, 2005

     FOR VALUE RECEIVED. WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”) the principal sum of ONE MILLION
DOLLARS ($1,000,000). This Note is issued pursuant to the terms of that certain
Loan Agreement dated even date herewith (as amended from time to time, the “Loan
Agreement”) between the Bank and the Maker at the maturity or maturities and in
the amount or amounts as stated on the records of the Bank together with
interest (computed on actual days elapsed on the basis of a 360 day year) on any
and all principal amounts outstanding hereunder from time to time from the date
hereof until maturity. Interest shall be payable at the rates of interest and
the times set forth in the Loan Agreement. The principal balance, and all
accrued interest thereon, shall be due and payable on June 1, 2015.
     This Note shall be available for direct advances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. Until all outstanding
subordinated indebtedness is paid in full to Bank, this Note may not be prepaid
in whole or in part.
     This Note evidences indebtedness incurred under the Credit Agreement dated
November 1, 2005 between the Maker and the Bank, to which reference is hereby
made for a statement of the terms and conditions under which the due date of the
Note or any payment thereon may be accelerated. The holder of this Note is
entitled to all of the benefits provided for in the Credit Agreement.
     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.

                  WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:        
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
DEFINITIONS
          When used herein the following terms shall have the following
meanings:
     Administrative Agent means LaSalle in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.
     Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.
     Business Day means any day on which Administrative Agent is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, on which dealings are carried on in the
London interbank eurodollar market.
     Collateral as defined in Amended and Restated Pledge Agreement of even date
herewith executed by the Loan Parties.
     Collateral Documents means, collectively, Pledge Agreement, each control
agreement and any other agreement or instrument pursuant to which the Borrower,
any Subsidiary or any other Person grants or purports to grant collateral to the
Administrative Agent for the benefit of the Lenders or otherwise relates to such
collateral.
     Commitment means, as to any Lender, such Lender’s commitment to make Loans
under this Agreement. The initial amount of each Lender’s commitment to make
Loans is set forth on opposite such Lender’s name on the signature page.
     Loan Documents means this Agreement, the Notes, the Collateral Documents,
the Safekeeping Agreement and all documents, instruments and agreements
delivered in connection with the foregoing.
     Pro Rata Share means:

  (a)   with respect to a Lender’s obligation to make a Term A Loan and receive
payments of interest, fees, and principal with respect thereto, the percentage

 



--------------------------------------------------------------------------------



 



obtained by dividing (i) the principal amount of such Lender’s Term A Loan by
(ii) the principal amount of all Term A Loans of all Lenders; and

  (b)   with respect to a Lender’s obligation to make a Term B Loan and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) the principal amount of such Lender’s Term B Loan by
(ii) the principal amount of all Term B Loans of all Lenders.

     Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
50.1% of the Term A Loans and Lenders whose Pro Rate Shares exceed 50.1% of the
Term B Loans as determined pursuant to clauses (a) and (b) of the definition of
“Pro Rata Share”.
     Subsidiary means Lake Forest Bank & Trust Company, Libertyville Bank &
Trust Company, Hinsdale Bank & Trust Company, North Shore Community Bank & Trust
Company, Barrington Bank and Trust Company, Crystal Lake Bank and Trust Company,
Northbrook Bank and Trust Company, Wheaton Bank and Trust, Village Bank and
Trust Arlington Heights, Advantage National Bank, Town Bank, State Bank of the
Lakes, and such other of Borrower’s subsidiaries as Administrative Agent may
include from time to time.
     Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
     (a) Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
     (b) The term “including” is not limiting and means “including without
limitation.”
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
     (d) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
     (e) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
FORM OF
ASSIGNMENT AGREEMENT
Date:                     

     
To:
  Wintrust Financial Corporation
 
       and

  LaSalle Bank National Association, as Administrative Agent  
Re:
  Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:
     Please refer to Section 11(f) of the Credit Agreement dated as of [Date of
Agreement] (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Wintrust Financial Corporation (the “Borrower”), various
financial institutions and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
                          (the “Assignor”) hereby sells and assigns, without
recourse, to (the “Assignee”), and the Assignee hereby purchases and assumes
from the Assignor, that interest in and to the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof equal to ___ % of all of the
Term A Loans, and of the Commitments, such sale, purchase, assignment and
assumption to be effective as of ______, ___, or such later date on which the
Borrower and the Administrative Agent shall have consented hereto (the
“Effective Date”). After giving effect to such sale, purchase, assignment and
assumption, the Assignee’s and the Assignor’s respective percentages for
purposes of the Credit Agreement will be as set forth opposite their names on
the signature pages hereof.
     The Assignor hereby instructs the Administrative Agent to make all payments
from and after the Effective Date in respect of the interest assigned hereby
directly to the Assignee. The Assignor and the Assignee agree that all interest
and fees accrued up to, but not including, the Effective Date are the property
of the Assignor, and not the Assignee. The Assignee agrees that, upon receipt of
any such interest or fees, the Assignee will promptly remit the same to the
Assignor.
     The Assignor represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim.

 



--------------------------------------------------------------------------------



 



     The Assignee represents and warrants to the Borrower and the Administrative
Agent that, as of the date hereof, the Borrower will not be obligated to pay any
greater LIBOR Rate to the Assignee than the Borrower is obligated to pay to the
Assignor. If the Assignee is organized under the laws of a jurisdiction other
than the United States of America or a State thereof, the Assignee agrees to
execute such documents as the Administrative Agent may require, in its sole
discretion. The Assignee shall pay the fee payable to the Administrative Agent
pursuant to Section 11(f) hereof.
     The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

  (a)   the Assignee (i) shall be deemed automatically to have become a party to
the Credit Agreement and to have all the rights and obligations of a “Lender”
under the Credit Agreement as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and (ii) agrees to be bound by
the terms and conditions set forth in the Credit Agreement as if it were an
original signatory thereto; and     (b)   the Assignor shall be released from
its obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loans and Commitment:

  (A)   Institution Name:

Address:
Attention:
Telephone:
Facsimile:

  (B)   Payment Instructions:

     This Assignment shall be governed by and construed in accordance with the
laws of the State of Illinois
     Please evidence your receipt hereof and your consent to the sale,
assignment, purchase and assumption set forth herein by signing and returning
counterparts hereof to the Assignor and the Assignee.

 



--------------------------------------------------------------------------------



 



              Percentage =          %   [ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
            Adjusted Percentage =          %   [ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Title:        
 
           

ACKNOWLEDGED AND CONSENTED TO
this ___ day of ______, ___
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

         
By:
       
 
       
Title:
       
 
       

ACKNOWLEDGED AND CONSENTED TO
this ___ day of ______,
[BORROWER- ALL CAPS]

         
By:
       
 
       
Title:
       
 
       

 